Citation Nr: 0908037	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot disorder 
claimed as foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

In May 2008, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file. 

In August 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  
 

FINDINGS OF FACT

1.  The Veteran's right foot disorder did not preexist entry 
into active service.

2.  The currently demonstrated right foot disorder, 
manifested by foot drop, is shown as likely as not due to 
injury or disease incurred during the Veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
right foot disability, manifested by foot drop, is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue herein decided has been accomplished.  

II.  Analysis

In this case, the medical evidence of record establishes that 
the Veteran is currently diagnosed with right foot drop.  He 
has asserted that the disorder preexisted service and was 
permanently aggravated therein.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
A veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedential 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the Veteran's July 1966 enlistment examination 
report notes a scar on the right ankle, indicated as "NCD" 
(not considered disqualifying).  The examiner found that the 
feet were "normal."  In the accompanying self-report of 
medical history, the Veteran indicated a history of "foot 
trouble."  He also indicated that he had been refused 
employment or had been unable to hold a job because of a 
"bad foot."  The examiner indicated "UCHD [usual childhood 
diseases] - NCD," and "laceration of leg."

The service treatment record (STR) also shows that the 
Veteran sought treatment for complaints of right foot pain 
and right foot trouble throughout January 1967.  Treatment 
included foot soaks and an ointment.  Additionally, the STR 
includes an August 1967 treatment note documenting a severe 
laceration on the right foot at age 8.  It also noted that 
the right foot was shorter than the left.  A separate August 
1967 consultation report provided a diagnosis of deformity 
right foot, neuro-vascular impairment.  Follow-up evaluations 
from the podiatry clinic noted pes cavus, symptomatic; an X-
ray revealed a "normal foot."  In an October 1967 podiatry 
clinic follow-up note, it was documented that there was 
little improvement with supports.  However, in November 1967, 
it was noted that there was some improvement.  

Finally, the STR includes the Veteran's September 1968 
separation physical examination report, which showed that the 
feet were "normal."  With reference to the Veteran's 
"significant or interval history," the examiner noted "See 
Form 89."  Form 89, which is the Veteran's self-report of 
medical history, documented a history of "foot trouble as a 
child."  

Based on this record, the Board finds that the presumption of 
soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The entrance examination report noted a scar on 
the right ankle, but did not note drop foot or any related 
disorders.  In fact, the feet were found to be "normal."  

Although the Veteran reported a childhood foot injury at the 
time of entrance into service, his own self-report does not 
rebut the presumption of soundness.  The Board finds that his 
account of having suffered a childhood foot injury is 
credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (the 
Board must determine whether evidence is credible).  However, 
only such conditions as are recorded in a physical 
examination report are to be considered as "noted."  
Therefore, the Veteran's self-reported history of a 
preexisting injury does not constitute notation of such 
disease or injury sufficient to rebut the presumption of 
soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Furthermore, after a careful review, the Board finds that the 
record does not demonstrate by clear and unmistakable 
evidence that the Veteran's disability existed prior to 
service.  

First, the Board notes, the Veteran underwent a VA 
examination in September 2006.  In an October 2008 addendum 
opinion the examiner indicated that he reviewed the Veteran's 
claims file.  According to the examiner, examination notes in 
the claims file show that the Veteran's current right foot 
drop began in the 1940's, when the Veteran was a child.  The 
Board finds that the examiner's opinion does not rebut the 
presumption of soundness, since a careful reading of the 
opinion makes clear that he was not offering an opinion as to 
the etiology of the current foot drop.  Rather, the examiner 
was simply summarizing the medical evidence of record, which 
contained the Veteran's assertions of having a childhood 
injury.  Therefore, the examiner's September 2006 opinion and 
October 2008 addendum do not provide clear and unmistakable 
evidence that the disorder preexisted service.  See Paulson, 
7 Vet. App. at 470.  

Similarly, the lay evidence of record indicates that the 
Veteran's disorder did not preexist service.  The lay 
evidence includes statements from the Veteran, the Veteran's 
wife, and two of the Veteran's high school teachers.  For 
example, Mr. JLH, in a February 2007 statement, indicated 
that he was the Veteran's high school physical education 
teacher.  In that capacity, he could remember that the 
Veteran was never excused from, never refused to perform, and 
was always able to fully participate in all physical 
activity.  Similarly, in a March 2007 letter, Mr. DAS 
indicated that he was the Veteran's teacher, coach, and 
intramural director during high school.  He explained that 
the Veteran was very active in sports and displayed no sign 
of injury through high school.  The Veteran and his wife 
offered similar accounts.  In short, the lay evidence does 
not provide clear and unmistakable evidence that the 
Veteran's disorder existed prior to service.  

Since the record does not show by clear and unmistakable 
evidence that the Veteran's foot disorder preexisted service, 
the Board finds that the Veteran is entitled to the 
presumption of soundness.  Accordingly, the Board need not 
address whether the disorder underwent a permanent increase 
in severity during active service.  

The Veteran has asserted, in the alternative, that his 
currently diagnosed foot disorder was incurred during active 
service.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 § 3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, as described above, the Veteran was treated for 
and diagnosed with right foot drop during service, and is 
presently diagnosed with right foot drop.  The record 
includes no medical evidence establishing a nexus between the 
in-service injury and the present disability, and no medical 
evidence showing complaints or treatment for the foot 
disorder for many years after service.  Nonetheless, the 
Board finds that service connection is warranted.  

With regard to post-service treatment, the record includes an 
October 1993 electroneuromyographic study report, in which 
the Veteran was noted to have long-standing right drop foot.  
During a June 1995 examination, it was noted that the 
Veteran's right lower extremity had an overall decreased size 
in the thigh and calf muscles.  The impression was decreased 
right lower extremity strength and full ankle dorsiflexion, 
longstanding.  The record also includes VA medical center 
(VAMC) treatment records showing more recent complaints of 
right foot drop.  

Also, the Veteran underwent a VA examination in September 
2006.  The examiner, in his October 2008 addendum opinion, 
stated that he had no reliable information to conclude that 
the right foot drop occurred by any incident during active 
service.  Importantly, the Board notes, the examiner did not 
find that the present disorder was not related to service.  
Rather, he determined that he did not have enough information 
to make such a determination and any such conclusion would be 
speculation.  However, this type of equivocal and 
inconclusive medical opinion is of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

In any event, the examiner's opinion was based on his 
conclusion that the disorder preexisted service.  Therefore, 
the opinion does not contradict a finding that the disorder 
was incurred during active service.  

Further, in finding that service connection is warranted, the 
Board has given careful consideration to the lay evidence of 
record.  In addition to the lay statements described above, 
the Board also notes the Veteran's testimony during his 
Board.  In particular, he testified that his foot disability 
first started hurting during basic training, while he was 
running in boots and carrying a heavy pack.  

In addition, the Veteran's wife testified that she knew the 
Veteran in high school and observed no foot problems.  She 
first noticed a problem with the Veteran's walk when she met 
him again shortly after his discharge.  

The Board notes that the Veteran and his wife, as lay 
persons, are competent to report on the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, 
their lay statements constitute competent evidence in support 
of the Veteran's claim.  See Layno, 6 Vet. App. at 470 (a 
veteran is competent to report on that of which he or she has 
personal knowledge); see also Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).

In light of this evidence, the Board finds the record to be 
at least in a state of relative equipoise in showing that the 
right foot disorder was as likely as not incurred in or 
aggravated by active service.  If, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a right foot disorder, 
manifested by foot drop, is warranted.  


ORDER

Service connection for a right foot disability, manifested by 
foot drop, is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


